DETAILED ACTION
Claims 20 – 38 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites “a displacement applied to the end sections” and “a relative displacement at the spacing in the central section” (claim 1, final indent). Then, claim 1 recites “the relative displacement applied to the end sections”. 

As such the claim is unclear as to which displacement must be relative or if both displacements are being referenced in a relative fashion or whether there are three displacements referenced. 
As best understood a first and a second displacement are referenced where the second is relatively larger than the first (see instant specification and drawings).
However, positive in claim recitation of the specific displacement/relative displacement limitations is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-38 are rejected under 35 U.S.C. 103 as being unpatentable over Guibao et al. (CN102252598; hereinafter Guibao; all references to translated document of record 04/17/2019) in view of Ferguson (US 20070193362).

Regarding claim 20, Guibao teaches a transducer (fig. 1) for assisting in measuring displacement or strain in an object of interest (abstract/first ¶ of description in p.1; see also “S” which is a test piece to which the strain multiplier is attached – p.4, second full ¶), the transducer being a plate having at least two end sections (at least elements 3; see fig. 1) for mounting the transducer to the object of interest (final ¶ of p.1), 
the transducer comprising a flexible connection between the two end sections (center portion of fig. 1 including at least elements 1/2/11/12), the flexible connection comprising a plurality of rigid portions (2, see also 11; final ¶ of p.1 teaches that the rigidity of portions 2 is large) and flexible interconnections between the rigid portions (at least 1 and the lower – as drawn in fig. 1 - U shaped portions) for allowing relative movement of the rigid portions with respect to each other (see fig. 1 showing this configuration; see also abstract/first ¶ of description in p.1), the flexible connection having a central section being substantially U-shaped (1; see fig. 1) comprising two rigid portions (portions 11; see fig. 1 showing two portions 11) spaced from each other over a distance (see fig. 1) and adapted for positioning a strain sensing element (at least a strain gauge may be positioned on element 4; see p.1, final ¶) at the spacing in between 
wherein the rigid portions and flexible interconnections are arranged so that a displacement applied to the end sections results in a relative displacement at the spacing in the central section that is larger than the relative displacement applied to the end sections (final ¶ of p.1; see also first full ¶ of p.4; fig. 1; and abstract/first ¶ of description on p.1).
Guibao does not directly and specifically state that the strain multiplier is a transducer for displacement (teaching the multiplication of strain; see p.1).
However, Ferguson teaches that a strain device is a transducer which measures displacement ([0064] teaching that the strain gage may be used as a displacement transducer).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain multiplier of Guibao with the specific knowledge of using the strain gage as a displacement transducer of Ferguson. This is because measuring strain and displacement are directly related since the strain increases as the displacement also increases and vise versa. This is important in order to measure both strain and displacement of an object to be tested.

Regarding claim 21, Guibao teaches that the transducer is configured for inducing a strain amplification in a same direction as a direction wherein a force is applied to the transducer (see fig. 1 showing such a configuration).

claim 22, Guibao teaches that the plurality of rigid portions and flexible interconnections form more than 1 lever (see fig. 1 showing at least 2 levers).

Regarding claim 23, Guibao teaches that the central section is connected to the remainder of the flexible connection via flexible interconnections (see fig. 1) at a position on the rigid portions away from the spacing adapted for positioning a strain sensing element (see fig. 1 showing that the flexible U shaped portions are connected to but away from the strain sensing element space being separated by at least elements 11).

Regarding claim 24, Guibao teaches that the central section is connected to the remainder of the flexible connection via flexible interconnections at a position on the rigid portions away from a top side of the substantial U-shape being the opening of the U-shape (see fig. 1).

Regarding claim 25, Guibao teaches that the central section is connected to the remainder of the flexible connection via flexible interconnections (see fig. 1).
Guibao lacks direct and specific statement that the flexible interconnections are positioned at an intermediate position along the upstanding legs of the U-shape.
However, Guibao does disclose a strain multiplier accomplished by flexible connectivity (see p.1 and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flexible/rigid strain multiplier of Guibao with specific locational of flexible portions intermediate along upstanding legs.  This is because one of ordinary skill in the art would have expected specific placement of the flexible portions in 
Further, it has been held that rearranging parts of an invention (here the positions of the flexible portions) involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 26, Guibao lacks direct and specific statement that the transducer plate is made of a single material.
However, Ferguson teaches a strain gauge transducer made from a single material ([0046] teaching that the unitary body may be “formed from a contiguous material”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain transducer of Guibao with the specific knowledge of using the contiguous material strain transducer of Ferguson. This is because such single material structure allows for using molding techniques to form the body (see [0046] of Ferguson). This is important in order to provide simple and direct manufacture of the body/plate.

Regarding claim 27, Guibao teaches that the plate has a uniform thickness (see fig. 1 showing a uniform thickness in at least one direction).

Regarding claim 28, Guibao lacks direct and specific statement that the ratio of the distance between the mounting points to the spacing between the spaced rigid portions of the central section is at least 2.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flexible/rigid strain multiplier of Guibao with specific ratio of spacing.  This is because one of ordinary skill in the art would have expected specific ratios of the components to be one of several straightforward ways of creating the device to multiply the strain in a known manner. This is because ratios of lever arm lengths is known to mathematically govern specific geometric relationships in a lever or levers.
Further, it has been held that a change in size (here the ratio of lengths) is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

Regarding claim 29, Guibao teaches that the plate has a single symmetry axis or has two symmetry axes (see at least fig. 1).

Regarding claim 30, Guibao lacks direct and specific statement that the distance between the mounting points is at least 5 cm.
However, Ferguson teaches gauge lengths of at least 100mm (see at least [0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain transducer of Guibao with the specific knowledge of using the sizing for a strain transducer of Ferguson. This is because such a size allows for a meaningful fitting to objects to be tested/monitored. This is important in order to provide an appropriately sized transducer to end users.

claim 31, Guibao and Ferguson lack direct and specific statement that the eigenfrequencies of the structure are above 50 Hz.
However, Ferguson teaches that frequency ranges are known as a design variable (see at least [0082]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the frequency which is a known design variable of Ferguson with any optimized range such as above 50 Hz.  This is because one of ordinary skill in the art would have expected higher than 50 Hz eigenfrequencies to be one of several straightforward ways of tuning the device because the natural resonant frequencies of a system are important in producing an accurate measurement. 
Further, it has been held that discovering an optimum value of a result effective variable (here the desired eigenfrequency range of the system) involves only routine skill in the art. MPEP 2144.05 (II-B).

Regarding claim 32, Guibao lacks direct and specific statement that the thickness of the structure is between 1-10 mm.
However, Ferguson teaches gauge lengths of at least 100mm (see at least [0041]), the general dimensions of the device are shown properly in fig. 1 (see [0035] teaching that “For reference purposes, FIG. 1 shows the length, width and thickness dimensions of the gage and its carrier” and as such the width is ~20mm) and the thickness may be 1/10th to 1/20th the width of the carrier ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain transducer of Guibao with the 

Regarding claim 33, Guibao lacks direct and specific statement that the spring constant of the plate is below 107 N/m. 
However, Ferguson teaches that a steel body may have a spring constant of 1200 lbf/inch ([0058]) and that the body may be made of plastics which are known to have much lower spring constants than that of steel ([0010]; see also [0016]; [0079]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain transducer of Guibao with the specific knowledge of using lower spring constants of Ferguson. This is because such material allows for simple forming of the device while retaining a desired spring constant for it. This is important in order to provide a simple and low variable transducer to end users.

Regarding claim 34, Guibao lacks direct and specific statement that grooves are provided on the surface of the plate to mount the strain element at the central section.
However, Ferguson teaches a groove to mount a strain element (see figs. 2, 4, and 5a).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the strain transducer of Guibao with the specific knowledge of using the groove for a strain sensitive element of Ferguson. This is because such a groove allows for holding the strain element such as a FBG. This is important in order to provide a durable and robust transducer to end users.

Regarding claim 35, Guibao teaches that the transducer further comprises at least one rigid connection between the two end sections (at least either of elements 2; see fig. 1).

Regarding claim 36, Guibao teaches A system for measuring displacement or strain in an object of interest, the system comprising a transducer according to claim 20 (see treatment of claim 20 above) and a strain element (at least the elastic body 4; see p.1, final ¶) connected to the central section and provided with a strain sensor (see fig. 1) for measuring strain in the central section (at least the strain gauge on element 4; see p.1, final ¶). 

Regarding claim 37, Guibao teaches that the strain experienced by the strain sensor is amplified by the transducer with respect to the strain applied to the end sections of the plate (see at least abstract / first ¶ of p.1).
Guibao lacks direct and specific statement that the strain amplification is larger than 5.
However, Guibao does disclose a strain multiplier which is used to amplify strain (see p.1 and fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the flexible/rigid strain multiplier of Guibao with specific strain amplification number.  This is because one of ordinary skill in the art would have expected specific amplifications to be based off of the components of the device which is used to multiply the strain in a known manner. This is because ratios of lever arm lengths is known to mathematically govern specific geometric relationships in a lever or levers.


Regarding claim 38, Guibao teaches that strain element is mounted under pre-strain and/or wherein the strain element comprises one or more of an optical fiber, a strain gauge or a fiber Bragg grating (see p.1, final ¶ teaching at least a strain gauge).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Thorsen (US 6834552); abstract and fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855